Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 3, 4, 7, 9-11, 27-34 and 66-71 are pending in the present  application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 103
The rejection of claim 8 under 35 USC 103 over Hansen et al. (US 9,499,514) in view of Yokoo et al. (PLOS ONE, 2015 cited by applicant on IDS submitted 1/31/2019) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 3, 4, 7, 9-11, 27-34 and 66-71 under 35 USC 103 over Hansen et al. (US 9,499,514) in view of Yokoo et al. (PLOS ONE, 2015 cited by applicant on IDS submitted 1/31/2019) is maintained.
Hansen discloses a pharmaceutical composition comprising: (2-(4-chlorophenyl) -N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide) (see the entire article, especially Abstract; col. 1, lines 14-20; col. 35, compound #4; col. 65, line 29 - col. 78, line 2: Formulation of Pharmaceutical Compositions). The reference teaches
Dosage formulations containing the active ingredient in the range of 0.005% to 100% with the balance made up from non-toxic carrier may be prepared (see col. 68, lines 21-23;
The use of various carriers known in the art including cyclodextrins (see col. 72, lines 2-14), saline (see col. 72, lines 53-54); buffering agents (for example, acetate or citrate buffer, see col. 67, lines 15-16);
A solid form of the compound (see col. 84, Example 7) and
The use of the compound for the treatment of cancer, such as, leukemia (col. 8, lines 27-67).

Hansen does not disclose a formulation comprising hydroxypropyl β-cyclodextrin in an amount of about 99.1 to about 99.99%, based on the total weight of the formulation or a formulation comprising formic acid.

However,
as taught by Hansen, various carriers/diluents known in the art, including cyclodextrins and buffering agents, can be utilized in the formulation; 
Yokoo discloses the use of hydroxypropyl β-cyclodextrin as an excipient (pg. 1, abstract) and that it is utilized to treat leukemia (pg. 1, abstract) and
formic acid, like acetic acid and citric acid, is utilized in the pharmaceutical art as buffering agents (see for example, US 2018/0353529, paragraph [0068]; 2021/0069653, paragraph [0047]).
Therefore, it would have been obvious to one with skill in the art at the time of the present invention to make the formulation disclosed by Hansen, utilizing various cyclodextrin carriers as disclosed, including cyclodextrins which provide additional treatment of leukemia, such as hydroxypropyl β-cyclodextrin, as disclosed by Yokoo; wherein the amount of carrier is the balance of the formulation offsetting the active agent. It would also have been obvious to the skilled artisan in the pharmaceutical art to utilize various amounts of buffering agents, such as formic acid, to adjust the pH of the formulation and the osmolality in order to improve the bioavailability of the active agent.
In essence, the use of cyclodextrin, such as, hydroxypropyl β-cyclodextrin and buffering agent, such as, formic acid would have been obvious to the skilled artisan as discussed above. The utilization of various known nontoxic carriers in the production of various formulations with various amounts of the active ingredient(s) is routine in the pharmaceutical art and, thus, would have been obvious to the skilled artisan in the art at the time of the present invention. Absence a showing of criticality of the claimed amounts and/or excipient(s), the claimed invention is rendered prima facie obvious.
The recitation of the process of making the formulation as recited by instant claims 69-71 is noted. However, the patentability of the formulation is not depended on the process absence a showing of difference in formulation obtained.

Response to Arguments
Applicant argues
Hansen does not suggest selecting (2-(4-chloropheny1)-N-((2-(2,6-dioxopiperidin-3-y1)-1-oxoisoindolin- 5-yl)methyl)-2,2-difluoroacetamide), or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, solvate, hydrate, co-crystal, clathrate, or polymorph thereof in the amounts recited in the claimed formulations;
Yokoo says nothing about formulations of (2-(4-chlorophenyl)-N-((2-(2,6- dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide);
The prior art must collectively, although not explicitly, guide an artisan of ordinary skill towards a particular solution; in the instant case, the cited references do not provide guidance for the particular formulations recited in the claims;
With respect to formic acid in the claimed formulations, a combination of Hansen and Yokoo does not teach or suggest using formic acid in a composition comprising an active agent and hydroxypropyl β-cyclodextrin;
There is nothing in the cited references about solubility of (2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide) in formic acid; and 
 There is nothing in the cited references to suggest a balance of increased solubility and stability for the claimed formulations with reference to Examples 1 and 15; and
With respect to independent claims 69-71, the cited references do not teach or suggest a formulation comprising about 0.08 to about 0.15% 2-(4- chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2- difluoroacetamide), or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, solvate, hydrate, co-crystal, clathrate, or polymorph thereof and about 99.1 to about 99.99% hydroxypropyl β-cyclodextrin, obtained by dissolving (2-(4-chloropheny]l)- N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide) in formic acid to obtain a premix, dissolving hydroxypropyl β-cyclodextrin in water to obtain
a solution, adding the premix to the solution to obtain a drug solution, and lyophilizing the drug solution to obtain the formulation. 
Applicant’s argument was considered but not persuasive for the following reasons.
As noted in the previous Office Action, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The fact that (i) Hansen does not specifically disclose a composition comprising 2-(4-chlorophenyl) -N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide in an amount of about 0.08 to about 0.15% or (ii) Yokoo does not teach the claimed compound is noted.  However, the rejection is based on the obviousness of the claimed composition.
As discussed in previous Office Actions and above, Hansen teaches a pharmaceutical composition comprising 0.005%-100% of the active compound including
2-(4-chlorophenyl) -N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide.  In other words, Hansen teaches a pharmaceutical composition comprising the claimed compound in amounts that encompass the claimed amounts.  Hansen also teaches the addition of various carriers including cyclodextrins and buffering agents.  Yokoo provides the motivation to use the “widely used” excipient, hydroxypropyl β-cyclodextrin, as the cyclodextrin in the composition of Hansen.  The motivation is based on the fact that in addition to its use as a excipient, it also acts as an anticancer agent useful in treating leukemia.  As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Thus, the combination of the compound of Hansen, including 2-(4-chlorophenyl) -N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide and the cyclodextrin of Yokoo, i.e., hydroxypropyl β-cyclodextrin, for the treatment of leukemia would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).  
In other words, although the cited references do not explicitly exemplify the combination of the claimed compound, the claimed cyclodextrin and formic acid, Hansen teaches and, thus, points the skilled artisan, to the combination of the claimed compound, a cyclodextrin and a buffering agent.  Yokoo provides said artisan the motivation/guidance necessary to select hydroxypropyl β-cyclodextrin, as the cyclodextrin for use in the combination of Hansen and formic acid, like acetate and citrate buffer set forth in Hansen, is a well-known buffering agent used in the preparation of pharmaceutical formulations.  As noted in the previous Office Action, substituting art-recognized equivalents for a known purpose is prima facie obvious and combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. 
Preparation of various formulations comprising different amounts of an active agent in combination with various excipients is routine in the pharmaceutical art.  It is also routine to test various combination of excipients to obtain formulations with improved properties such as solubility and shelf life (stability).  Therefore, making said determination does not render an otherwise obvious composition novel.
Claims 69-71 are product-by-process claims drawn to the composition.  In the absence of differences in the compositions, the process of making the composition does not lend patentability to the composition.  
For these reasons and those given in previous Office Actions, the rejection of claims 1, 3, 4, 7, 9-11, 27-34 and 66-71 under 35 USC 103 over Hansen et al. (US 9,499,514) in view of Yokoo et al. (PLOS ONE, 2015 cited by applicant on IDS submitted 1/31/2019) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628